[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RECONSIDERATION
On May 18, 1999, the court has reconsidered its order of April 19, 1999. On that date, this court had dismissed the plaintiff's complaint.
The court has considered the Plaintiff's Objection to Motion for Sanctions dated May 3, 1999.
Previously, the Court (Rittenband, J.) ordered that the deposition of the plaintiff take place at 10:00 a.m. at Attorney Sabatini's office. The court ordered "deposition ordered for October 10, 1998 for Mr. Grabowski to be deposed second of all three. This order also applies to all consolidated cases herewith."
At that deposition, the plaintiff terminated the services of Attorney Robert L. Sweeney.
No protective order was ever requested for that deposition.
The plaintiff failed to comply with at least four requests for production, generally claiming that such requests must be "filtered" through Attorney Sweeney whom he had terminated that day.
The plaintiff refused to answer at least 12 direct questions. The plaintiff generally responded with the unilateral conclusion CT Page 5856 that the questions were "not applicable".
At one point in the depositions the plaintiff, when asked if he wanted Attorney Sweeney to return, replied "absolutely not".
The plaintiff's Objection to Motion for Sanctions gives a history of the dispute between the parties.
Plaintiff's objection gives no reasonable explanation for the plaintiff's failure to follow Judge Rittenband's order by refusing to comply with production requests and failure to answer questions.
The court finds that the Plaintiff may be excused for terminating his deposition at approximately 2:10 p. m. based on his age and physical conditions. The court finds no excuse for the plaintiff's failure to obey Judge Rittenband's order to produce requested documents, or his failure to answer questions. The court finds no justification for the Plaintiff's unilateral claim that questions were "not applicable".
 Order
The defendant's motion having been duly reconsidered, and the plaintiff's responses thereto having been duly considered, ordered — the Court orders a nonsuit and/or dismissal against the Plaintiff unless discovery is complied with not later than June 28, 1999. Attorney's fees in the amount of $750.00 are allowed for the bringing of this motion.
By,
Kevin E. Booth, J.